Exhibit 10.4
ADEX MEDIA, INC.
 
EMPLOYMENT AGREEMENT
 
 
This Employment Agreement (“Agreement”) by and between AdEx Media, Inc., a
Delaware corporation (“Employer”) and Dennis C. Hefter, an individual
(“Employee”), is effective as of August 12, 2008 (“Effective Date”).  In
consideration of the mutual promises made herein, the Company and Employee agree
as follows:
 
 
1.  
Employment.  The Company hereby employs Employee, and Employee hereby accepts
employment with the Company upon all of the terms and conditions described in
this Agreement.

 
 
2.  
Responsibilities.  Subject to the terms of this Agreement, Employee is hereby
employed in the position of Division Manager of Digital Instructor, LLC (or new
Company subsidiary) at the Boulder, Colorado office, and shall perform the
functions and responsibilities of that position.  The initial responsibilities
will include day to day management and operations of the Digital Instructor
business.  The Company may assign additional or different duties to Employee and
Employee’s position, job description, duties and responsibilities may be
modified from time to time at the sole discretion of the Company.  Employee
shall devote the whole of Employee’s professional time, attention and energies
to the performance of Employee’s work responsibilities under this
Agreement.  While employed by the Company or any subsidiary of the Company,
Employee will not, without the prior written consent of the Company, provide
services to or assist in any manner any business or third party which competes
with the current or planned business of the Company.

 
 
3.  
Compensation.  As consideration for the services and covenants described in this
Agreement, the Company agrees to compensate Employee in the following manner:

 
 
3.1.  
Salary/Wages. Employee’s starting gross salary will be the annualized amount of
$280,000 payable on a semi-monthly basis for this regular, full time
position.  The fact that Employee’s salary is expressed as an annualized amount
does not create or imply any minimum employment term.

 
 
3.2.  
Stock Options/Restricted Stock.  Contingent on approval by the Company’s Board
of Directors, Employee will be granted standard-form options to purchase 400,000
shares of the Company’s Common Stock pursuant to the Company’s stock option plan
(the “Options”) that will vest over four years. One fourth of the total Option
amount shall vest upon the completion of twelve months of employment. The
remaining Options shall vest pro-rata on a monthly basis over the following
three years in accordance with the terms of the Option Agreement evidencing the
grant.  The strike price of the Options granted will be the closing price of the
Company’s stock on the date of the Options grant.

 
 
3.3.  
Benefits.  Employee will be entitled to three (3) weeks of vacation each
year.  Employee shall be entitled to receive all benefits to which senior
management of the Company are eligible, in accordance with any eligibility
requirements, policies, or procedures applicable to senior management of the
Company adopted from time to time during the existence of this Agreement.  The
rights, if any, of Employee and Employee’s dependents under any such benefit
plans or policies shall be governed solely by the terms of such plans or
policies; provided however, that Employee shall be given credit for his length
of employment with his previous employer in an amount at least equal to the
minimum required for eligibility for such benefits based on length of
employment. The Company reserves to itself, or its designated administrators,
exclusive authority and discretion to determine all issues of eligibility,
interpretation and administration of each such benefit plan or policy. The
Company’s employment benefits, and policies related thereto, are subject to
termination, modification or limitation at the Company’s sole discretion at any
time.

 
 
Employment Agreement: Page 1

--------------------------------------------------------------------------------


 
 
 
3.4.  
Total Compensation.  Employee agrees that the compensation stated in this
Agreement constitutes the full and exclusive consideration and compensation for
all services rendered under the Agreement and for all promises and obligations
under this Agreement.

 
 
3.5.  
Business Expenses.  The Company shall pay or reimburse Employee’s reasonable
pre-approved business expenses, including expenses incurred for travel on
Company business, in accordance with the policies and procedures of the Company,
as may be adopted or amended from time to time at the Company’s sole discretion.
If Employee incurs business expenses under this Agreement, Employee shall submit
monthly to the Company a request for reimbursement together with supporting
documentation satisfactory to the Company.

 
 
4.  
Company Policies.  Employee agrees to abide by the Company’s written and/or
disclosed policies, practices and procedures, as they may from time to time be
adopted or modified by the Company at its sole discretion. The Company’s written
policies, practices and procedures, including any Employee Handbook and/or Code
of Conduct, shall be binding on Employee unless superseded by or in conflict
with this Agreement. Copies of written policies and procedures shall be
available to Employee in the offices of the Company, and Employee shall be
responsible at all times to review these policies and procedures.

 
 
5.  
Warranties.  Employee hereby represents and warrants that he or she has taken no
confidential, proprietary or trade secret information from Employee’s prior
employer or employers, and will not knowingly disclose such information to the
Company, or improperly use any such information on behalf of the Company.
Employee acknowledges that the Company has specifically demanded that, if
Employee has any such confidential, proprietary or trade secret knowledge or
information, Employee shall not use such information while employed by the
Company for the benefit of the Company.  Employee further warrants that by
entering into this Agreement with the Company he or she is not violating any of
the terms, agreements, or covenants of any previous employment or
association.  Employee further acknowledges that the Company has advised
Employee to consult with his or her personal attorney concerning this proposed
employment, matters relating to prior employment and any agreements or other
matters that might affect employment by the Company.  Employee acknowledges and
agrees that neither the Company nor anyone acting on its behalf induced or
solicited Employee to breach any contract or other enforceable obligation in
connection with any proposed employment with the Company. If at any time
Employee’s duties with the Company begin to conflict with any prior agreement,
Employee shall promptly notify the Company and shall cease and desist from any
such duties.  The parties agree that this Section 5 is not intended to prohibit
Employee from using in the course of his employment with the Company or
disclosing to the Company any confidential, proprietary or trade secret
information of Digital Instructor, LLC or any subsidiary thereof.

 
 
6.  
Prior Inventions.  Employee acknowledges that, except for the inventions
disclosed on Appendix A, attached hereto, Employee does not have any right or
claim to any invention, idea, process, formula, discovery, copyright, patent or
other such item or matter.  No rights are hereby conveyed to inventions, if any,
made by Employee prior to employment by the Company, which inventions are listed
in Appendix A.

 
 
7.  
Subsequent Invention Disclosure. Employee agrees to promptly disclose in writing
to the Company any and all inventions which Employee develops during the term of
his employment, including all software programs, source or object code,
improvements, inventions, formulas, ideas, processes, techniques, know-how and
data, whether or not patentable, that Employee makes or conceives or reduces to
practice or develops, either alone or jointly with others, during the term of
employment by the Company and which Employee has reason to know could relate to
the current or future systems, products, computer programs, software, software
codes, apparatus, operations or business of the Company.  Employee will also
disclose to the Company all inventions made, conceived, reduced to practice, or
developed by Employee within six months of the termination of employment by the
Company that result from prior work with the Company. Such disclosures shall be
received by the Company in confidence and do not extend the assignment of
inventions disclosed beyond that required by law.

 
 
 
Employment Agreement: Page 2

--------------------------------------------------------------------------------


 
 
 
8.  
Assignment of Inventions.  Except as excluded by paragraph 9, Employee hereby
assigns and agrees that any and all inventions, discoveries, ideas or
improvements that Employee conceives or makes or may conceive or make during the
period of employment relating to or in any way pertaining to or connected with
the systems, products, computer programs, software, software codes, apparatus or
methods employed, manufactured or constructed by the Company, or to systems,
products, apparatus or methods with respect to which the Company engages in,
requests or demonstrably anticipates research or development (the “Inventions”),
shall be the sole and exclusive property of the Company to the maximum extent
permitted by California Labor Code Section 2870.  The Company shall be the sole
owner of all worldwide trade secrets, patents, copyrights, Moral Rights and
other intellectual property rights in connection with such Inventions.  Employee
further acknowledges that such Inventions, including computer programs, software
codes and other works of authorship, are “works made for hire” for purpose of
the Company’s rights under copyright laws.  Employee hereby assigns to the
Company any rights he or she may have or acquire in such Inventions, to the
maximum extent allowed by law. Employee further agrees to assign, and hereby
does assign to the Company the entire right, title and interest in and to all
such Inventions as well as any modifications or improvements thereto that may be
made and all worldwide trade secrets, patents, copyrights, Moral Rights and
other intellectual property rights in connection therewith. As used herein,
“Moral Rights” means any rights to claim authorship of an Invention, to object
to or prevent the modification of any Invention, or to withdraw from circulation
or control the publication or distribution of any invention, and any similar
right, existing under judicial or statutory law of any country in the world, or
under any treaty, regardless of whether or not such right is denominated or
generally referred to as a “moral right.”  Employee understands that any
Inventions that Employee has created or possessed prior to Employee’s employment
by the Company are specified in Appendix A attached to this Agreement and will
not be considered to be the property of the Company.

 
 
9.  
Inventions Not Assigned.  In accordance with California Labor Code Section 2870,
this Agreement does not require the assignment of an invention which qualifies
fully for protection under Section 2870, which provides as follows:

 
 
(A) ANY PROVISION IN AN EMPLOYMENT AGREEMENT WHICH PROVIDES THAT AN EMPLOYEE
SHALL ASSIGN, OR OFFER TO ASSIGN, ANY OF HIS OR HER RIGHTS IN AN INVENTION TO
HIS OR HER EMPLOYER SHALL NOT APPLY TO AN INVENTION THAT THE EMPLOYEE DEVELOPED
ENTIRELY ON HIS OR HER OWN TIME WITHOUT USING THE EMPLOYER'S EQUIPMENT,
SUPPLIES, FACILITIES, OR TRADE SECRET INFORMATION EXCEPT FOR THOSE INVENTIONS
THAT EITHER:

 
 
(1) RELATE AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE OF THE INVENTION
TO THE EMPLOYER'S BUSINESS, OR ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH OR
DEVELOPMENT OF THE EMPLOYER; OR

 
 
(2) RESULT FROM ANY WORK PERFORMED BY THE EMPLOYEE FOR THE EMPLOYER.

 
 
(B) TO THE EXTENT A PROVISION IN AN EMPLOYMENT AGREEMENT PURPORTS TO REQUIRE AN
EMPLOYEE TO ASSIGN AN INVENTION OTHERWISE EXCLUDED FROM BEING REQUIRED TO BE
ASSIGNED UNDER SUBDIVISION (A), THE PROVISION IS AGAINST THE PUBLIC POLICY OF
THIS STATE AND IS UNENFORCEABLE.

 
 
 
Employment Agreement: Page 3

--------------------------------------------------------------------------------


 
 
10.  
Assistance.  Employee will assist the Company in every proper way to obtain for
the Company and enforce all patents, copyrights, mask work rights, trade secret
rights and other legal protections for the assigned inventions in any and all
countries.  Employee will execute any documents that the Company may reasonably
request for use in obtaining or enforcing such patents, copyrights, mask work
rights, trade secrets and other legal protections.  Employee’s obligations under
this section will continue beyond the termination of employment with the
Company, provided that the Company will compensate Employee upon the Company’s
request of such assistance.  Employee hereby appoints the Secretary of the
Company as Employee’s attorney-in-fact to execute documents on Employee’s behalf
to effect the obligations of Employee under this Section 10.

 
 
11.  
Confidential, Proprietary, and Trade Secret Information.  During the course of
employment, Employee will come into possession of or acquire knowledge of
confidential, proprietary and trade secret information of the Company.  Employee
hereby covenants and agrees that Employee will not, either during the term of
employment or at any time thereafter, disclose any such confidential,
proprietary or trade secret information to any person, firm, corporation,
association, partnership or other entity (other than those in the Company’s
organization qualified and authorized to receive such information) for any
purpose or reason whatsoever.  Such confidential and proprietary information
shall be deemed to include, but not be limited to, (i) Company products,
designs, software, software codes, software developments, research projects,
improvements and methods of operation, (ii) business plans, marketing plans and
related information, (iii) the names, lists, buying habits and practices of the
Company’s customers, clients and vendors, and the relationships between them and
the Company, (iv) the Company’s financial condition, profit performance and
financial requirements, and (v) all other confidential information of, about or
concerning the Company, the manner of operation of the Company and other
confidential data of any kind, nature or description relating to the
Company.  Employee specifically agrees not to make use of any such confidential
or proprietary information for Employee’s own purpose, or for the benefit of any
person, firm, corporation or other entity except the Company.  Employee will
abide by the Company’s policies and procedures, as established from time to time
for the protection of its trade secrets and confidential information. Employee
does not know of any of the Company’s confidential, proprietary or trade secret
information other than the information learned from the Company or purchased
from Digital Instructor, LLC and its subsidiaries, which the Company intends for
Employee to use in the performance of his duties hereunder.  Further, Employee
agrees to be bound by, and to execute such additional instruments as may be
necessary or desirable to evidence Employee’s agreement to be bound by, all
nondisclosure or similar covenants between the Company and any third party.

 
 
12.  
Return of Property.  All confidential, proprietary and trade secret information,
and all other documents, records, apparatus, equipment and other physical
property which is furnished to or obtained by Employee in the course of
employment with the Company shall be and remain the sole property of the
Company. Employee agrees that, upon termination of his or her employment,
Employee shall return all such property and agrees not to make or retain copies,
reproductions or summaries of any such property without the express written
consent of the Company.

 
 
13.  
Non-Solicitation.  For a period of two years immediately following the
termination of this Agreement, Employee agrees not to, either directly or
indirectly, attempt to recruit, solicit or take away any of the employees of the
Company who worked for the Company at any time during the term of this
Agreement; make known to any person, firm or corporation the names or addresses
of, or any information pertaining to, any current or former employees of the
Company; attempt to call on, solicit or take away any customers of the Company
or any other persons, corporations or other entities with which the Company has
had or contemplated any business transaction or relationship during his or her
employment with the Company, including, but not limited to, investments,
licenses, joint ventures, and agreements for development, with the use of any
proprietary or confidential information or trade secret of the Company, for
purposes of entering into any business transaction or relationship with any such
customers or other persons, corporations, or other entities.

 
 
Employment Agreement: Page 4

--------------------------------------------------------------------------------


 
 
 
14.  
Equitable Relief.  Employee and the Company agree that in the event of any
breach of paragraphs 6, 7, 8, 9, 10, 11, 12, or 13 of this Agreement, the
Company and Employee will not have an adequate remedy at law. Thus, in the event
of such a breach or threatened breach, the Company and/or Employee will be
entitled to such equitable and injunctive relief as may be available to prevent
and restrain the breach of the provisions of said paragraphs. Such availability
to obtain injunctive relief will not prevent the Company or Employee from
pursuing any other equitable or legal relief, including the recovery of damages
from such breach or threatened breach.

 
 
15.  
At-Will Employment.  Employee’s employment at the Company is at will. This means
that employment may be terminated with or without Cause and with or without
notice at any time by either the Employee or the Company.  Nothing in this or
any other document or statement shall limit the right to terminate employment at
will.  No officer, manager, supervisor or employee of the Company has any
authority to enter into an agreement for employment for any specified period of
time or to make an agreement for employment other than at-will.  Only the CEO of
the Company has the authority to make any such agreement and then only in a
writing that expressly modifies the policy of at-will employment.

 
 
16.  
Earn-Out; Termination For Cause.  Pursuant to Section 2.2.4(b) of that certain
Membership Interest Purchase Agreement by and among the selling members of
Digital Instructor, LLC and the Company, dated ______(the “Purchase Agreement”),
the Company shall have no obligation to pay the Earn Out (as defined in the
Purchase Agreement) in the event that the Company terminates Employee for Cause
during the Earn Out Period (as defined in the Purchase Agreement).  For purposes
of this Agreement and the Purchase Agreement, any of the following shall
constitute “Cause”:  (i) habitual or continual breach of or failure to perform
Employee's duties pursuant to the terms of this Agreement following written
notice of same by the Company; (ii) fraud, dishonesty, deliberate injury or
intentional material misrepresentation by Employee to the Company or any third
party in which the Company has an interest; (iii) embezzlement, theft or
conversion by Employee; (iv) unauthorized disclosure or other unauthorized use
of the Company's trade secrets, customer lists or confidential information; (v)
habitual misuse of alcohol or any controlled substance or intoxicant; (vi)
willful misconduct that causes material harm to the Company, (vii) fraud,
dishonesty, or other act of substantial misconduct in the performance of
Employee’s duties pursuant to the terms of this Agreement, (viii) willful
failure or refusal to comply or violation of any lawful policies, standards and
regulations of the Company, as may be modified from time and disclosed to
Employee in writing, (ix) conviction of or plea of guilty or nolo contendere to
a felony or misdemeanor involving moral turpitude, (x) continuing failure to
communicate and fully disclose material information to the Board of Directors of
the Company following written notice of same by the Company, the failure of
which would materially adversely impact the Company or may result in a violation
of state or federal securities laws, or (xi) debarment by any federal agency
that would limit or prohibit Employee from serving in his capacity for the
Company under this Agreement.  For the avoidance of doubt, nothing in this or
any other agreement shall be deemed to limit the at-will nature of the
employment relationship between Employee and the Company.

 
 
17.  
Effect of Termination.  In the event that Employee’s employment is terminated
for any reason, the Company will pay Employee any authorized business expenses
that were incurred but not reimbursed as the date of termination, any accrued
but unused vacation or personal leave consistent with the Company’s vacation or
personal leave policy, and such additional compensation as may be due to
Employee under any policy of the Company to which Employee is subject at the
time of such termination.

 
 
18.  
Termination by Employee or by the Company Relating to Relocation.  The Company
agrees not to (a) relocate the present office of Digital Instructor LLC or (b)
request or require Employee to relocate more than 15 miles from the present
office of Digital Instructor LLC in Boulder, Colorado (either a “Relocation”)
during the Earn Out Period.  In the event that the Company breaches this Section
18 or terminates Employee’s employment due to Employee’s refusal to Relocate at
any time during his employment with the Company, such breach or termination will
be deemed to be a termination by the Company without Cause as defined in Section
16.

 
 
Employment Agreement: Page 5

--------------------------------------------------------------------------------


 
 
 
19.  
Employment Eligibility Verification.  For purposes of federal immigration law,
Employee will be required to provide to the Company documentary evidence of
Employee’s identity and eligibility for employment in the United States.  Such
documentation must be provided to the Company within three business days of the
date of hire or Employee’s employment may be terminated.

 
 
20.  
Notification.  Employee authorizes the Company to notify Employee’s future
employers of the terms of this Agreement and Employee’s responsibilities
hereunder.

 
 
21.  
Name and Likeness Rights.  Employee authorizes the Company to use, reuse, and to
grant others the right to use and reuse Employee’s name, photograph, likeness
(including caricature), voice, and biographical information, and any
reproduction or simulation thereof, in any media now known or hereafter
developed (including, but not limited to, film, video and digital or other
electronic media), both during and after Employee’s employment with the Company,
for whatever business-related purposes the Company deems necessary.

 
 
22.  
Governing Law.  This Agreement shall be construed in accordance with and
governed by the laws of the State of California.

 
 
23.  
Interpretation.  This Agreement shall be interpreted in accordance with the
plain meaning of its terms and not strictly for or against either party.

 
 
24.  
Headings.  The headings of this Agreement are intended solely for the
convenience of reference and should be given no effect in the construction or
interpretation of this Agreement.

 
 
25.  
Entire Agreement.  This Agreement, the Option Agreement, the Membership Interest
Purchase Agreement and the Lockup Agreement embody the complete agreement and
understanding of the parties related to his or her employment of the Employee by
the Company, superseding any and all other prior or contemporaneous oral or
written agreements or communications between the parties hereto with respect to
the employment of the Employee by the Company, and contains all of the covenants
and agreements of any kind whatsoever between the parties with respect to such
employment. Each party acknowledges that no representations, inducements,
promises or agreements, whether oral or written, express or implied, have been
made by either party or anyone acting on behalf of any party, that are not
incorporated herein and that no other agreement or promise not contained herein
shall be valid or binding.

 
 
26.  
Modification.  This Agreement may be modified or amended only by an agreement in
writing signed by the parties hereto.

 
 
27.  
Waiver.  The failure of either party to insist, in any one or more instances,
upon performance of the terms or conditions of this Agreement shall not be
construed as a waiver or relinquishment of any right granted under this
Agreement or of the future performance of any such term or condition.

 
 
28.  
Severability.  Should any provision or part of this Agreement be held by a court
of competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions and parts shall be unaffected and shall continue in full force and
effect, and said invalid, void or unenforceable provision or part shall be
deemed not to be part of this Agreement.

 
 
29.  
No Partnership.  The parties agree that nothing expressed or implied in this
Agreement shall be deemed or construed by the parties hereto, or by any third
person, to create the relationship of principal and agent or of partnership or
joint venture or of lessor and lessee or of any other association between
Employee and Company other than that of employer and employee.

 
 
30.  
Voluntary Agreement.  Employee and the Company represent and agree that each has
reviewed all aspects of this Agreement, has carefully read and fully understands
all provisions of this Agreement, and is voluntarily entering into this
Agreement.  Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement with the legal, tax
or other advisor or advisors of such party’s choice before executing this
Agreement.

 
 
Employment Agreement: Page 6

--------------------------------------------------------------------------------


 
 
 
31.  
Successors and Assigns.  This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by and against the Employee’s heirs,
beneficiaries and legal representatives. The rights and obligations of Employee
may not be delegated or assigned except as expressly set forth in this
Agreement. In the event of a sale of all or substantially all of the Company’s
capital stock, sale of all, or substantially all of the Company’s assets, or
consolidation or merger of the Company with or into another corporation, entity
or individual, the Company may assign its rights and obligations under this
Agreement to its successor-in-interest, and such successor-in-interest shall be
deemed to have acquired all rights and assumed all obligations of the Company
under this Agreement.

 
 
32.  
Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 
 
33.  
Indemnification.  The Company will indemnify, defend and hold harmless Employee
and his heirs, representatives and assigns (each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages,
judgments, assessments, costs (including reasonable attorneys' fees and amounts
paid in settlement, if such settlement is approved by the Company) and other
liabilities, joint or several (“Liabilities”) in connection with any action,
suit or proceeding, civil or criminal, to which Employee (a) may be made a party
or with which Employee shall be threatened, by reason of Employee being or
having been an employee of the Company, or (b) may become subject under any
applicable federal or state law, rule or regulation, or otherwise relating to
the business of the Company. For the avoidance of doubt, the Company will pay
any and all reasonable fees and expenses (including reasonable counsel fees and
expenses) as they are incurred by an Indemnified Party in connection with the
investigation of, preparation for, or defense of any pending or threatened claim
or action, unless Employee has been determined to have been grossly
negligent.  In the event of any such determination of gross negligence, Employee
shall, within thirty (30) days of such determination, reimburse the Company for
any and all fees, costs or expenses paid by the Company pursuant to this Section
33 in respect of Employee’s investigation of, preparation for or defense of such
claim(s).

 
 
 
 
 EMPLOYEE
 
ADEX MEDIA, INC.
 
By:  :
 
Signature
 
Signature
Dennis C. Hefter
   
Print Name
 
Print Title
Date
 
Date

 
 
 
 
Employment Agreement: Page 7

--------------------------------------------------------------------------------


 
 
 
Appendix A
 
Inventions
 
Except as set forth below, I hereby acknowledge that at this time I have no
right, title, or other interest in any invention, patent, copyright, or other
such material other than the following: (If none, so state)
 
NONE.
 
DATED:_______________________
 
 
 
_______________________________Employee
 
 
 